                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                              CEDAR RAPIDS DIVISION

TRACY LYNN POWELL                )
             Plaintiff,          )
vs.                              )                         Case No. 20-cv-72
                                 )
THOMAS WILTON BLACKSTONE,        )
COLDIRON SPECIALIZED             )
DRIVEAWAY, INC., and PROGRESSIVE )
INSURANCE COMPANY,               )
              Defendants.        )


                                  NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Thomas Wilton Blackstone

(“Blackstone”) and Coldiron Specialized Driveaway, Inc. (“Coldiron” and, together with

Blackstone, the “Defendants”) file this Notice of Removal. As grounds for removal,

Defendants state as follows:

       1.      Defendants are defendants in a civil action pending in the Iowa District Court

for Linn County entitled Tracey Lynn Powell v. Thomas Wilton Blackstone, Coldiron Specialized

Driveaway, Inc. and Progressive Insurance Company, LACV095681 (the “State Court Action” or

“State Court Petition”).

       2.      The State Court Action was commenced on June 22, 2020. Blackstone’s first

receipt of the State Court Petition was on July 14, 2020, when he received from the Iowa

Secretary of State certified mail containing a copy of the Petition (bearing an Iowa Secretary

of State file stamp of July 7, 2020). Coldiron’s first receipt of the State Court Action Petition

was by the same method on or about July 15, 2020. As such, this Notice of Removal is

timely filed under 28 U.S.C. § 1446(b) because it is within 30 days of receipt of the initial




            Case 1:20-cv-00072-KEM Document 1 Filed 07/29/20 Page 1 of 4
pleading setting forth the claim for relief.

       3.      The State Court Petition includes claims for relief under state law, and the

State Court Action is a civil action that is properly removable to this Court by Defendants.

       4.      This Court has original jurisdiction over this matter under 28 U.S.C. § 1332

because there is complete diversity of citizenship between the parties in this matter and the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

Defendants state the following pursuant to L.R. 81(a)(3):

               a.      While the State Court Petition does not specify the precise amount in

       controversy, the State Court Action was not filed under IOWA R. CIV. P. 1.281

       (providing expedited procedures for cases with damages not exceeding $75,000) and

       the Petition asserts an underinsured motorist claim, indicating that Plaintiff is seeking

       an amount in excess of $75,000, exclusive of interest and costs.

               b.      Regarding the Plaintiff’s citizenship, the Petition in the State Court

       Petition alleges at ¶ 1 that Plaintiff Tracy Lynn Powell is a resident of Cedar Rapids,

       Linn County, Iowa.

               c.      Regarding Defendant Blackstone’s citizenship, his permanent

       residence is in Linwood, North Carolina so he is domiciled in and citizen of the State

       of North Carolina.

               d.      Regarding Defendant Coldiron’s citizenship, it is incorporated in the

       state of Oklahoma and its principle place of business is in Edmond, Oklahoma so it is

       domiciled in and citizen of the State of Oklahoma.

               e.      Regarding Defendant Progressive Insurance Company, contrary to

       Petition at ¶ 4, it is incorporated in the state of Ohio and its corporate headquarters




                                        2
            Case 1:20-cv-00072-KEM Document 1 Filed 07/29/20 Page 2 of 4
       and principle place of business is in Mayfield Village, Ohio, as such, it is domiciled in

       and a citizen of the state of Ohio.

       5.      Defendants hereby remove this action to the United States District Court for

the Northern District of Iowa, Cedar Rapids Division. Removal to this Court is proper

pursuant to 28 U.S.C. § 1441(a) because this district and division embrace the place where

the State Court Action is pending.

       6.      Pursuant to Local Rule 81, Westfield files contemporaneously with this

Notice of Removal: (1) copies of all process, pleadings, orders, and other papers filed in the

state court; (2) a list of all matters pending in the state court that will require resolution by

this Court; (3) the names of counsel and law firms that have appeared in the state court, with

their office addresses, telephone numbers, facsimile numbers, e-mail addresses (if available),

and the names of the parties they represent; and (4) an original and one copy of a properly

completed civil cover sheet.

       7.      Defendants will promptly give adverse parties written notice of the filing of

this Notice of Removal as required by 28 U.S.C. § 1446(d).

       8.      Defendants will promptly file a copy of this Notice of Removal with the Clerk

of the District Court of the State of Iowa, Linn County, where the action is currently

pending, also pursuant to 28 U.S.C. § 1446(d).




                                        3
            Case 1:20-cv-00072-KEM Document 1 Filed 07/29/20 Page 3 of 4
       WHEREFORE, Defendants Thomas Wilton Blackstone and Coldiron Specialized

Driveaway, Inc. hereby remove the action entitled Tracey Lynn Powell v. Thomas Wilton

Blackstone, Coldiron Specialized Driveaway, Inc. and Progressive Insurance Company, Cause No.

LACV095681, in the Iowa District Court for Linn County, to the United States District

Court for the Northern District of Iowa, Cedar Rapids Division.



                                         /s/ Philip A. Burian
                                         PHILIP A. BURIAN AT0001284
                                         Simmons Perrine Moyer Bergman PLC
                                         115 Third Street SE, Suite 1200
                                         Cedar Rapids, IA 52401
                                         Phone: 319-366-7641
                                         Facsimile: 319-366-1917
                                         pburian@simmonsperrine.com

                                         ATTORNEYS FOR DEFENDANTS
                                         THOMAS WILTON BLACKSTONE &
                                         COLDIRON SPECIALIZED DRIVEAWAY, INC.


                               CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2020. I electronically filed the foregoing with the
Clerk of Court using the ECF system, which will send notification of such filing to the
following counsel of record for Plaintiff:

       Richard R. Schmidt, rick.schmidt@iowalawyers.com

                                            /s/ Philip A. Burian
                                            Philip A. Burian




                                      4
          Case 1:20-cv-00072-KEM Document 1 Filed 07/29/20 Page 4 of 4
